748 N.W.2d 858 (2008)
William J. KORRECK, Plaintiff-Appellee,
v.
POWER BRITE OF MICHIGAN, INC., and Sentry Insurance a Mutual Company, Defendants-Appellants, and
Frankenmuth Mutual Insurance Company, Defendant-Appellee.
Docket No. 136144. COA No. 280724.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the February 22, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.